               Case 20-20259-RAM         Doc 290      Filed 04/16/21    Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                                Case No. 20-20259-RAM
                                                      (Jointly Administered)
It’Sugar FL I LLC, et al.,
                                                      Chapter 11
      Debtors.
_______________________________/

                 DEBTOR IT’SUGAR LLC’S EXPEDITED AGREED
              MOTION TO REJECT LEASE WITH KRG PARKSIDE II, LLC

    Expedited hearing requested on April 21, 2021 at 10:00am along with other matters set

         It’Sugar LLC (the “Debtor”1), pursuant to 11 U.S.C. § 365(d), moves this Court, on an

agreed basis, for entry of an order authorizing the Debtor to reject an unexpired lease of

nonresidential real property and, in support thereof, states:

                                     Jurisdiction and Venue

         1.     This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157(b) and

1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of the Motion is proper under

28 U.S.C. § 1408 and 1409.

         2.     The statutory predicate for the relief requested herein is 11 U.S.C. § 365(d) of 11

U.S.C. § 101 et seq. (the "Bankruptcy Code").

                                     Procedural Background

         3.     On September 22, 2020 (the “Petition Date”), the Debtors filed their respective

voluntary petitions under Chapter 11 of the United States Bankruptcy Code.




1
 The “Debtors” or “It’Sugar” shall collectively refer to It’Sugar FL I LLC, It’Sugar LLC, It’Sugar
Atlantic City LLC, and It’Sugar FLGC LLC.
                                                  1
              Case 20-20259-RAM           Doc 290      Filed 04/16/21     Page 2 of 5




       4.      The Debtors are operating their business and managing their affairs as debtors-in-

possession. 11 U.S.C. §§ 1107(a) and 1108.

       5.      The Debtors operate as a single business and are known throughout the industry as

It'Sugar. It'Sugar is a specialty candy retailer whose products include bulk candy, candy in giant

packaging, and licensed and novelty items. It'Sugar’s portfolio includes approximately 100 retail

locations across 28 states.

       6.      Pursuant to a lease agreement between the Debtor, as lessee, and KRG Parkside II,

LLC (the “Landlord”) as lessor (the “Lease”), dated June 10, 2014, the Debtor leases space located

at 1164 Parkside Main Street, Cary, North Carolina, 27519 (the “Premises”) for the operation of

a retail store. The Lease term is through December 31, 2025.

       7.      In its business judgment, the Debtor has determined that it is in its best interest, as

well as the best interest of the estate and its creditors, to reject the Lease and vacate the Premises.

       8.      Pursuant to 11 U.S.C. § 365(a), subject to Court approval, the Debtor may “assume

or reject any executory contract or unexpired lease of the debtor” that was entered into prepetition.

In determining whether or not a rejection is appropriate, the Debtor must employ the traditional

“business judgment” standard. In re Prime Motors Inns, 124 B.R. 378 (Bankr. S.D. Fla.). In Prime

Motors Inns, the Court held that the “[d]ebtor-in-possession’s rejection of an executory contract is

proper if it would be advantageous to debtor’s estate.”

       9.      The Debtor, in its business judgment, believes that it is in the best interest of the

Debtor, its estate and creditors that the Lease be rejected as it is burdensome and unnecessary to

the Debtors and their operations. By agreement with the Landlord, the Debtor vacated the property

and turned over possession to the Landlord on March 17, 2021.




                                                   2
              Case 20-20259-RAM          Doc 290      Filed 04/16/21     Page 3 of 5




       WHEREFORE, the Debtor respectfully requests that this Court enter an Order authorizing

the Debtor to reject the Lease effective as of March 17, 2021 and granting such further relief this

Court deems just and proper.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on April
16, 2021, via the Court’s Notice of Electronic Filing on those parties listed on the attached Exhibit
1; via electronic mail upon Mark Bogdanowicz, Esq., Howard & Howard, 211 Fulton St., Ste. 600,
Peoria, IL 61602; mbogdanowicz@howardandhoward.com; and via U.S. Mail upon: KRG
Parkside II, LLC, Kite Realty Group, Attn: Vice President of Property Operations, 40 South
Meridian, Suite 1100, Indianapolis, IN 46204.
                                                       s/ Joshua W. Dobin
                                                      Michael S. Budwick, Esquire
                                                      Florida Bar No. 938777
                                                      mbudwick@melandbudwick.com
                                                      Joshua W. Dobin, Esquire
                                                      Florida Bar No. 93696
                                                      jdobin@melandbudwick.com
                                                      Meaghan E. Murphy, Esquire
                                                      Florida Bar No. 102770
                                                      mmurphy@melandbudwick.com
                                                      MELAND BUDWICK, P.A.
                                                      3200 Southeast Financial Center
                                                      200 South Biscayne Boulevard
                                                      Miami, Florida 33131
                                                      Telephone: (305) 358-6363
                                                      Telecopy: (305) 358-1221

                                                      Attorneys for Debtors




                                                  3
              Case 20-20259-RAM          Doc 290      Filed 04/16/21     Page 4 of 5




EXHIBIT 1

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
      Scott Andron sandron@broward.org, swulfekuhle@broward.org
      Joseph H Baldiga bankrupt@mirickoconnell.com
      Brian S Behar bsb@bgglaw.net
      David M Blau dblau@clarkhill.com
      Michael S Budwick mbudwick@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;mbudwick@ecf.courtdrive.co
       m;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Andrew S Conway aconway@taubman.com
      Ryan E Davis rdavis@whww.com,
       thiggens@whww.com;thiggens@ecf.courtdrive.com
      Joshua W Dobin jdobin@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.c
       om;jdobin@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdriv
       e.com
      Kate Foley kfoley@mirickoconnell.com
      Robert C Furr ltitus@furrcohen.com,
       atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com;staff1@furrcohen.com
      Daniel Gielchinsky dan@dyglaw.com, tatiana@dyglaw.com
      Ronald E Gold rgold@fbtlaw.com, eseverini@fbtlaw.com;khardison@fbtlaw.com
      Eric S. Golden egolden@burr.com, jmorgan@burr.com
      Ilyse M. Homer ihomer@bergersingerman.com,
       efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
      Jeannie Kim jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
      Ian J Kukoff ian.kukoff@blaxgray.com,
       kukoff.assistant@blaxgray.com;isabel.colleran@blaxgray.com
      David Kupetz dkupetz@sulmeyerlaw.com
      Robert L LeHane kdwbankruptcydepartment@kelleydrye.com
      Ilan Markus imarkus@barclaydamon.com, docketing@barclaydamon.com
      James C. Moon jmoon@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;jmoon@ecf.courtdrive.com;lta
       nnenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Kevin S Neiman kevin@ksnpc.com
      Ari Newman newmanar@gtlaw.com,
       perezan@gtlaw.com;mialitdock@gtlaw.com;miaecfbky@gtlaw.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Chad S Paiva trustee.paiva@gmail.com,
       michaelbollingpa@gmail.com,sramirez.fbp@gmail.com
         Case 20-20259-RAM       Doc 290    Filed 04/16/21   Page 5 of 5




   Kristen N Pate bk@brookfieldpropertiesretail.com
   Hampton Peterson legalservices@PBCTax.com
   Michael S Provenzale michael.provenzale@lowndes-law.com, anne.fisher@lowndes-
    law.com
   Heather L. Ries hries@foxrothschild.com, ralbert@foxrothschild.com
   Grace E. Robson grobson@mrthlaw.com,
    mrthbkc@gmail.com,lgener@mrthlaw.com,grobson@ecf.courtdrive.com
   Maria A. Santos maria.santos@ct.gov
   Steven D Schneiderman Steven.D.Schneiderman@usdoj.gov
   Eric J Silver esilver@stearnsweaver.com,
    jless@stearnsweaver.com;larrazola@stearnsweaver.com;cgraver@stearnsweaver.com;mf
    ernandez@stearnsweaver.com;Atty_arrazola@bluestylus.com
   Steven J. Solomon steven.solomon@gray-robinson.com, Ana.Marmanillo@gray-
    robinson.com;Amador.Ruiz-Baliu@gray-robinson.com
   Louis G Spencer louis@alexanderricks.com, dana@alexanderricks.com
   Ronald M Tucker rtucker@simon.com,
    cmartin@simon.com;bankruptcy@simon.com
   Michael S Waskiewicz mwaskiewicz@burr.com, sguest@burr.com
   Gillian D Williston gillian.williston@troutman.com,
    fslecfintake@troutman.com;ethan.ostroff@troutman.com;richard.hagerty@troutman.com
    ;carter.nichols@troutman.com;christina.lesko@troutman.com
   Stuart F Wilson-Patton stuart.wilson-patton@ag.tn.gov
